Citation Nr: 0838909	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for post polio 
syndrome of the right upper extremity, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased evaluation for post polio 
syndrome of the left upper extremity, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased evaluation for post polio 
syndrome of the right lower extremity, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for post polio 
syndrome of the left lower extremity, currently evaluated as 
10 percent disabling.

5.  Entitlement to service connection for left shoulder 
osteoarthritis and bursitis, claimed as a shoulder condition.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 until 
January 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board has carefully reviewed the evidence of record, and 
regretfully finds that this matter must be REMANDED.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reflects the veteran submitted letters 
from two different private physicians which assert the 
veteran's symptoms have worsened.  In October 2004 and 
December 2005, P.H.D., M.D. explained he treated the veteran 
for his service-connected post polio syndrome conditions and 
indicated the symptoms of the disabilities had increased 
during the last several years.  The October 2004 letter from 
Dr. D. further suggested the osteoporosis could be related to 
the polio symptoms.  The Board also notes that the medical 
evidence of record indicates that the veteran's lumbar spine 
and left shoulder may be affected by osteoporosis.  
Furthermore, the veteran provided a medical authorization for 
the release of Dr. D.'s records in October 2004 and January 
2005.  However, there is no indication that the RO ever 
attempted to obtain these records.  These records are clearly 
relevant and should be obtained.  

Similarly, an undated statement of M.A.P.R., M.D. noted that 
he treated the veteran for post polio syndrome since April 
2005.  Dr. R. noted his condition worsened due to the 
veteran's residuals of the hernial disc of the vertebrate.  
There is no indication the RO attempted to obtain these 
records.  

The Board also notes that the veteran has not undergone a 
comprehensive VA examination since February 2005, and that in 
any case such examination is insufficient for the Board to 
render a decision on the current severity of the post polio 
syndrome.  Specifically, this examination provided 
generalized neurological findings such as the results of 
sensory and reflex tests; however, the examiner did not 
adequately comment on the symptoms that would be indicative 
of incomplete or complete paralysis of the radicular or 
sciatic nerves in accordance with the appropriate Diagnostic 
Codes.  For example, concerning the upper extremities, the 
examiner did not discuss whether all shoulder and elbow 
movement was lost or severely affected while the hand and 
wrist were not affected; whether adduction, abduction and 
rotation of the arm, flexion of elbow and extension of wrist 
was lost or severely affected; or whether all intrinsic 
muscles of the hand and some of the flexors of the wrist and 
fingers were paralyzed or demonstrated substantial loss of 
use of the hand.  Concerning the lower extremities, the 
examiner did not discuss whether there were any symptoms such 
as the foot dangling and dropping; no active movement 
possible of the muscles below the knee; or flexion of the 
knee was weakened or lost.  Therefore, the February 2005 
examination is inadequate for rating purposes. See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes).  

The Board is also of the opinion that, in view of the medical 
evidence, a VA examination is necessary to assess whether 
there is osteoporosis of the lumbar spine and left shoulder 
and, if so, whether such osteoporosis is related to service-
connected post-polio syndrome, or otherwise related to 
service.

Therefore, the Board is of the opinion that another VA 
examination(s) is necessary.  Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers, not already identified by the 
veteran, who treated him for his claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request medical records from the P.H.D., 
M.D. and M.A.P.R., M.D.; and associate 
these records with the claims file. 

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made. The veteran and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  After associating with the claims 
folder any pertinent outstanding records, 
the RO/AMC should afford the veteran an 
appropriate VA examination(s) to:  1) 
assess the current severity of his 
service-connected post polio syndrome of 
all four extremities, and 2) determine 
whether the veteran currently suffers from 
osteoporosis or other pathology of the 
lumbar spine and left shoulder, and if so, 
whether such pathology, be it osteoporosis 
or otherwise, is at least as likely as not 
(at least a 50 percent or more 
probability) related to service-connected 
post polio syndrome or otherwise related 
to service.  Any clinical testing deemed 
appropriate by the examiner.  The claims 
folder and a copy of this remand must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  

In specific regard to service-connected 
post polio syndrome affecting the upper 
and lower extremities, the examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly records of treatment for post 
polio syndrome and offer comments and an 
opinion as to the severity of the service-
connected post polio syndrome of the right 
upper extremity, left upper extremity, 
right lower extremity, and left lower 
extremity, to include a discussion on 
whether the veteran's disabilities 
manifest with any symptoms indicative of 
incomplete or complete paralysis of the 
involved nerve.  

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3. The RO/AMC should then take such 
additional development action as it deems 
proper with respect to the claim. When the 
development requested has been completed, 
the case should again be reviewed by the 
RO on the basis of the additional evidence 
and readjudicated. If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



